DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 1, 11 and 12. The closest found prior art are Maurer et al (US 20140035948 A1) herein Maurer-948 in view of Maurer et al (US 20150128090 A1) herein Maurer-090 .

Maurer-948 discloses method for providing map data to a client device via a communication network includes generating map data that conforms to a non-raster format and is for rendering a raster map image of a geographic area at the client device ([0006]). Maurer-948 discloses generate map tile including a portion of a map image of a certain size wherein the map tile may depend on the zoom level with which the map tile is associated ([0026]). Maurer-948 discloses map features include vector descriptors and/or label data ([0024])

Maurer-090 discloses providing map data to a client device includes generating several vector descriptors for rendering, at the client device, a first map image for a selected geographic region, where each vector descriptor indicates a geometry of a respective map element in accordance with a vector graphics format ([0005]). Maurer-090 discloses providing map data in a non-raster format, and the client ([0021]). Maurer-090 discloses providing label data for the added or modified map features as a part of the modification indication including characters in any suitable format including identifiers of map features or groups of map features to which the corresponding labels belong ([0029]).

Neither Maurer-948 nor Maurer-090, alone or in combination, teach the claim limitation of performing semantic inference on a source image of a location to automatically create a cartographic representation of the location. It would have not been obvious to one of ordinary skill in the art at the time of the invention to combine any of the prior art to disclose all the limitations of independent claim 1, 11, and 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHIVANG I PATEL/Primary Examiner, Art Unit 2619